DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 11, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurokawa et al. (US 2016/0064025).
Regarding claims 1-3, Kurokawa discloses a magnetic recording medium comprising a non-magnetic support and a magnetic layer including a ferromagnetic powder and a bindfing agent on the non-magnetic support (Abstract).  The reference does not disclose measuring a difference between spacing after n-hexane cleaning under pressure and optical interferometry as claimed.  However, Kurokawa discloses that the magnetic layer composition set forth below is substantially similar to applicant’s magnetic layer composition.  It is noted that Kurokawa’s nonmagnetic filler liquid equates to applicant’s projection formation agent, wherein Kurokawa discloses similar material, amounts, and particle size disclose in the instant specification ([0145]: JP 2011-048878 is incorporated within Kurokawa).  Thus, Kurokawa would inherently possess the difference between spacing property as presently claimed.

    PNG
    media_image1.png
    533
    348
    media_image1.png
    Greyscale


It has been held that where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the burden of proof is shifted to applicant to show that prior art products do not necessarily or inherently possess characteristics of claimed products where the rejection is based on inherency under 35 USC § 102 or on prima facie obviousness under 35 USC § 103, jointly or alternatively. In re Best, Bolton, and Shaw, 195 USPQ 430. (CCPA 1977). 
Regarding claims 4-5, Kurokawa discloses the inorganic oxide particles as claimed ([0145] and [0213]).

Regarding claim 7, Kurokawa discloses a nonmagnetic layer as claimed [0148].
Regarding claim 8, Kurokawa discloses a back coating layer as claimed [0154].
Regarding claim 9, Kurokawa discloses that the magnetic recording medium is a magnetic tape [0156].
Regarding claim 11, Kurokawa discloses that the ferromagnetic powder as claimed [0213].
Regarding claim 14, Kurokawa discloses a MR device as claimed (Fig. 1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kurokawa et al. (US 2016/0064025) as applied to claim 1 and further in view of Hosoya (US 9,502,066).
	Regarding claim 10, Kurokawa discloses that the non-magnetic support is a polyester [0156], however, Kurokawa fails to explicitly disclose the property of the non-magnetic support 
as presently claimed.
2 and Young’s modulus in the longitudinal direction of 6 GPa, or 6000 N/mm2 (col. 12, lines 64-66).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kurokawa’s non-magnetic support to the Young’s modulus parameter as claimed, since Hosoya discloses that this is a known property for a nonmagnetic support in order to sufficient support overlying layers.
	Regarding claim 12, Kurokawa discloses that the ferromagnetic powder is a hexagonal ferrite powder, however, fails to explicitly disclose that is of hexagonal strontium ferrite powder as presently claimed.
	Hosoya discloses hexagonal strontium ferrite powder in a magnetic recording layer (col. 7, line 66 – col. 8, line 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kurokawa’s hexagonal ferrite powder to be of hexagonal strontium ferrite powder, since Hosoya discloses that it would obtain a MRM with good electromagnetic characteristics (col. 2, lines 6-8).

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kurokawa et al. (US 2016/0064025) as applied to claim 1 and further in view of Hattori et al. (US 8,947,984).
Kurokawa discloses magnetic particles in a magnetic recording layer, hwoever, fails to explicitly disclose that the magnetic particles is ɛ-iron oxide powder as presently claimed.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kurokawa’s magnetic particles to be of ɛ-iron oxide powder, as suggested by X, in order to obtain a high Ku magnetic material and thermal stability (col. 5, lines 33-35).

Terminal Disclaimer
The terminal disclaimer filed on 4/29/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,811,048 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Response to Arguments
Applicant's arguments filed 4/29/21 have been fully considered but they are not persuasive.
Applicant argues that Kurokawa do not disclose or render obvious the magnetic recording medium of the present invention, specifically

    PNG
    media_image2.png
    128
    579
    media_image2.png
    Greyscale
Although the examiner recognizes that the reference does not disclose measuring a difference between spacing after n-hexane cleaning under pressure and optical interferometry as claimed, 
However, applicant argues that comparative example 4 of applicant resembles to Kurokawa’s invention.  This is because comparative example 4, which comprises of Projection formation gent 5, contains silica particles with a shape closer to a sphere and was prepared with a calendaring treatment at temperature of 100ºC producing a spacing difference of 3.2 nm.  Applicant contends that this is similar to Kurokawa’s colloidal silica that has a sphericity of 1.03 and was prepared through a calendaring treatment at a temperature of 100ºC.  Thus, applicant argues that because Kurokawa’s colloidal silica has a sphericity of 1.03, Kurokawa fails to disclose the claimed invention.  The examiner respectfully disagrees.  The instant specification does not disclose what specific ranges that would encompass “close to a sphere”.  Although Kurokawa has a specific example of using a sphericity of 1.03, it is not clear that this example falls within “close to a sphere”, especially since a cocoon shape would also comprise of sphericity.  It is also noted that JP 2011-048878, which is incorporated in the reference to Kurokawa, discloses the range for sphericity is 0.80 or more and 1.0 or less measured by the average circularity.  Thus, Kurokawa discloses a teaching from using a true sphere shaped particles and includes a range for a cocoon shaped particle.  Nevertheless, projection formation agent 5 in the present invention has an average particle size of 130 nm which is vastly different from Kurokawa’s silica particles having an average particle size of 120 nm in the example.  .  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA N CHAU whose telephone number is (571)270-5835.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






Linda Chau
/L.N.C/            Examiner, Art Unit 1785     

/Holly Rickman/            Primary Examiner, Art Unit 1785